Case 1:17-cv-01574-RGA Document 236 Filed 09/24/20 Page 1 of 3 PageID #: 4491




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


 DASSO INTERNATIONAL, INC. and                    )
 EASOON USA, LLC,                                 )
                                                  )
         Plaintiffs/Counterclaim Defendants,      )           C.A. No. 17-1574-RGA
                                                  )
 v.                                               )           JURY TRIAL DEMANDED
                                                  )
 MOSO NORTH AMERICA, INC. and                     )
 MOSO INTERNATIONAL BV,                           )
                                                  )
         Defendants/Counterclaim Plaintiffs.      )

 ___________________________________              )
 EASOON USA, LLC,                                 )
                                                  )
         Plaintiff,                               )           C.A. No. 19-564-RGA
                                                  )
 v.                                               )           JURY TRIAL DEMANDED
                                                  )
 BRETT KELLY, MARK CLIFTON,                       )
 and DAVID OSTERMAN, a/k/a                        )
 STEVE OSTERMAN,                                  )
                                                  )
         Defendants.                              )




      STIPULATION AND [PROPOSED] ORDER TO AMEND SCHEDULING ORDER
        IT IS HEREBY STIPULATED AND AGREED by the undersigned counsel for Plaintiffs

and Defendants, subject to the approval of the Court, to modify the Amended Scheduling Order

(D.I. 126), as amended by stipulation (D.I. 228), as follows:

        1.      The Parties stipulate and agree, subject to the approval of the Court, to the following

page limits for a single brief filed by each side addressing dispositive motions (which concern

issues under patent and state law) and challenges to expert testimony:

        Opening Brief: 40 pages per side
Case 1:17-cv-01574-RGA Document 236 Filed 09/24/20 Page 2 of 3 PageID #: 4492




          Opposition Brief: 40 pages per side

          Reply Brief: 20 pages per side

          2.       The Parties stipulate and agree, subject to the approval of the Court, to the modify

the deadlines for briefing dispositive motions and challenges to expert testimony as follows:

                  Event                    Current Deadline             [Proposed] New Deadline

           Opening Briefs                  September 25, 2020                 October 9, 2020

         Opposition Briefs                  October 9, 20201                November 6, 2020

               Reply Briefs                 October 16, 20201               November 20, 2020

         Pretrial Conference               February 19, 2021                    March 26, 2021 at 9:00 am

                  Trial                      March 8, 2021                      May 3, 2021 at 9:00 am

          The Parties request additional time to brief dispositive motions to account for recent

disruptions caused by the response to the COVID-19 pandemic. Given the nature of these motions,

the Parties also request additional time to respond and reply to such motions.



                                         24
                IT IS SO ORDERED, this ________         September
                                                day of ___________________, 2020.


                            /s/ Richard G. Andrews
                          __________________________________________
                                                  U.S.D.J.




1
    Deadline established per the L.R. 7.1.2(b).


                                                     2
Case 1:17-cv-01574-RGA Document 236 Filed 09/24/20 Page 3 of 3 PageID #: 4493




 Dated: September 23, 2020                Respectfully submitted,


                                          /s/ Gerard M. O’Rourke
                                          Sean T. O’Kelly (No. 4349)
                                          O’KELLY & ERNST, LLC
                                          824 N. Market Street, Suite 1001A
                                          Wilmington, DE 19801
 OF COUNSEL:                              (302) 778-4000
                                          sokelly@oelegal.com
 Scott R. Hoopes
 MILLS & HOOPES, LLC                      and
 1550 N. Brown Road, Suite 130
 Lawrenceville, GA 30043                  Gerard M. O’Rourke (No. 3265)
 (770) 513-8111                           O’ROURKE LAW OFFICE, LLC
                                          1201 N. Orange Street, Suite 7260
                                          Wilmington, DE 19801
                                          (484) 770-8046
                                          gorourke@orourkefirm.com

                                          Counsel for Plaintiffs Dasso International,
                                          Inc. and Easoon USA, LLC




                                          /s/ David E. Moore
 OF COUNSEL:                              David E. Moore (No. 3983)
                                          Bindu A. Palapura (No. 5370)
 Thomas G. Pasternak                      Stephanie E. O’Byrne (No. 4446)
 John M. Shafer                           POTTER ANDERSON & CORROON LLP
 AKERMAN LLP                              1313 N. Market Street, 6th Floor
 71 S. Wacker Drive, 46th Floor           Wilmington, DE 19801
 Chicago, IL 60606                        (302) 984-6000
 (312) 634-5700                           dmoore@potteranderson.com
                                          bpalapura@potteranderson.com
 Evelina Gentry                           sobyrne@potteranderson.com
 AKERMAN LLP
 601 W. Fifth Street, Suite 300           Counsel for Defendants MOSO North
 Los Angeles, CA 90071                    America, Inc., MOSO International BV, Brett
 (213) 688-9500                           Kelly, Mark Clifton, and David S. Osterman
                                          a/k/a Steve Osterman




                                      3
